De Witt, J.
There was some attempt to contend, on the part of the appellants, that the. evidence did not show that Boyce made the statements relied upon, to the commercial agencies. We are satisfied that the evidence established that he did make these statements. The statements were in the r.eports of the commercial agencies. They were made for the purpose of forming a basis for credit. They omitted to mention the note of §60,000 of Boyce, Jr., & Co. to the bank. Boyce, as a witness, made some evasive statements as to his having given the information to the commercial agencies, but in a letter which he wrote to respondent, in the name of James B. Boyce, Jr., & Co., he referred respondent to the reports of the commercial agencies, and said that they were the reports of the firm. It is also perfectly clear that respondent relied upon these statements in selling Boyce the goods.
We are of opinion that it is also clear from the evidence that Boyce, in his statements to the commercial agencies, knowingly gave them the false reports.
Boyce was a witness on the trial. He does not deny that the firm of James B. Boyce, Jr., & Co. owed the First National Bank §60,000, on a note, at the time when he made the reports to the commercial agencies. He did not include this amount in his report, although he states in his testimony that he “didn’t owe the bank anything. The firm owed them, I didn’t. The firm owed at the bank, at that time, sixty thousand dollars; in the general neighborhood of sixty thousand dollars.” He gives as a reason for not reporting this §60,000 debt that this note was to the First National Bank, and that *86A. J. Davis was president of that bank, and that this $60,000 note represented an interest which A. J. Davis had, as a partner, in the business of James R. Boyce, Jr., & Co., and that Davis, owning the bank, was to protect that note.
It is worth noting, perhaps, however, that in the commercial reports A. J. Davis is not reported as a partner since the year 1888, and these goods were sold, and the last representations were made, in 1890. We do not understand that it made any difference whether Davis was a partner or not. The firm owed the bank this $60,000. The bank could enforce that claim at any time, by suit, and did enforce it, and closed out Mr. Boyce’s whole business. Even if it were true that Davis was a partner, the partnership owed $60,000, which fact the partnership, if there were any, through Mr. Boyce, as one of the partners, concealed in its report to the commercial agencies. It is shown tha- Davis was a multimillionaire. If he were a partner with Boyce, and if Boyce had reported that fact with the debt, it certainly would have raised the credit of the firm of Boyce, Jr., & Co. But, even if it were true that Davis was a partner, the firm, through Boyce, made a misrepresentation of fact, which Boyce knew to be false, and which statement respondent relied upon in selling the goods. We are of opinion that the evidence as to the false representations is sufficient to sustain the decision of the district court.
It is also contended by appellants that the court admitted in evidence some commercial reports which were too remote from the date of selling the goods. But they were introduced for the purpose of showing that this $60,000 indebtedness had always been omitted by Boyce in his statements, and that in the later reports he had stated that there was no change in the financial condition of the firm in this respect. The admission of these old reports was confined to this object, and therein we think there was no error.
There is no substantial contention between the parties as to the law in the case, and we are of opinion that the facts fully sustain the decision. The order denying the new trial is affirmed. ’

Affirmed.

Pemberton, C. J., and Hunt, J., concur.